18‐74 
United States v. Thompson  
 
                                                    
                             UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                          ______________                          
                                                    
                                        August Term 2018 
                                                    
                       (Argued: January 29, 2019          Decided: April 10, 2019) 
                                                    
                                         Docket No. 18‐74 
                                                                             
                                                    
                                    UNITED STATES OF AMERICA, 
                                                    
                                                                                           Appellee, 
                                                                                                     
                                                        –v.–  
                                                           
                                                  JUAN THOMPSON, 
                                                           
                                                                                Defendant‐Appellant. 
                                                                                                     
                                                   ______________ 
 
 
Before: 
 
                                          CABRANES, WESLEY, Circuit Judges.* 
                                                         


                                              
*  Judge  Debra  Ann  Livingston,  originally  assigned  to  the  panel,  recused  herself  from 
consideration  of  this  matter.  The  two  remaining  members  of  the  panel,  who  are  in 
agreement, have decided this case in accordance with Second Circuit Internal Operating 
Procedure E(b). See 28 U.S.C. § 46(d). 
      Defendant‐Appellant  Juan  Thompson  appeals  from  a  judgment  of  the 
United  States  District  Court  for  the  Southern  District  of  New  York  (Castel,  J.) 
sentencing  him  to  60  months’  imprisonment  for  cyberstalking,  18  U.S.C. 
§ 2261A(2), and making hoax threats, 18 U.S.C. § 1038(a)(1). Thompson argues that 
the district court erred in applying a two‐level sentencing enhancement pursuant 
to United States Sentencing Guidelines § 2A6.2(b)(1)(A). We agree. Accordingly, 
we  REMAND  to  the  district  court  for  further  proceedings  consistent  with  this 
opinion. 
                                  _________________ 


              JACOB  E.  WARREN,  Assistant  United  States  Attorney  (Won  S.  Shin, 
                    Assistant  United  States  Attorney,  on  the  brief),  for  Geoffrey  S. 
                    Berman,  United  States  Attorney  for  the  Southern  District  of 
                    New York, New York, NY, for Appellee. 

              EDWARD  S.  ZAS,  Federal  Defenders  of  New  York,  Inc.,  Appeals 
                  Bureau, New York, NY, for Defendant‐Appellant. 

                                   _________________ 

WESLEY, Circuit Judge: 

       Defendant‐Appellant  Juan  Thompson  appeals  from  a  judgment  of  the 

United States District Court for the Southern District of New York (P. Kevin Castel, 

Judge)  sentencing  him  to  60  months’  imprisonment  for  cyberstalking,  18  U.S.C. 

§ 2261A(2), and making hoax threats, 18 U.S.C. § 1038(a)(1). Thompson argues that 

the  district  court  erroneously  applied  a  two‐level  sentencing  enhancement  for 

offenses  that  “involve[]  . . .  the  violation  of  a  court  protection  order.”  U.S. 

Sentencing Guidelines Manual (“U.S.S.G.”) § 2A6.2(b)(1)(A). Thompson contends 

that this enhancement does not apply because he was not served with a protection 

                                             2 
order in accordance with the law of the issuing state. We agree. Accordingly, we 

REMAND for further proceedings consistent with this opinion. 


                                                 BACKGROUND 

           On June 13, 2017, Thompson pleaded guilty to cyberstalking, in violation of 

18 U.S.C. § 2261A(2), and conveying false information and making hoax threats, 

in  violation  of  18  U.S.C.  §  1038(a)(1).  Thompson  had,  among  other  things,  sent 

harassing text messages to his ex‐girlfriend, emailed her employer in an effort to 

have her fired, and emailed bomb threats and anti‐Semitic messages in her name 

to various institutions.  

           At  sentencing,  the  parties  disagreed  over  whether  the  calculation  of 

Thompson’s  sentence  range  was  subject  to  United  States  Sentencing  Guidelines 

(“Guidelines”  or  “U.S.S.G.”)  §  2A6.2(b)(1)(A),  which  imposes  a  two‐level 

enhancement where the “offense involved . . . the violation of a court protection 

order.”  The  disagreement  stemmed  from  an  August  2016  temporary  order  of 

protection  that  a  Brooklyn  family  court  issued  ex  parte  in  response  to  a  petition 

filed  by  Thompson’s  ex‐girlfriend.1  The  issuing  judge  attached  to  the  order  a 


                                              
1    The order required that Thompson: 
 

                                                      3 
summons directing Thompson to appear in family court “to answer the petition 

and to be dealt with in accordance with the Family Court Act.” Thompson App. 

63.  The  family  court  renewed the  order and  issued  a  new  summons  in  October 

2016.  Although  it  is  undisputed  that  Thompson’s  subsequent  behavior  would 

have violated the protection order, it is also undisputed that Thompson was never 

“formally served” with the petition, orders, or corresponding summonses. Id. at 

45 n.3. 

           The district court applied the two‐point enhancement because it found that, 

under New York law, Thompson was “on notice of the issuance” and contents of 

the order. Id. at 151. Application of the protection‐order enhancement resulted in 

an  advisory  Guidelines  range  of  37  to  46  months’  imprisonment.2  The  district 

court, however, found that Thompson’s behavior warranted an upward departure 



                                              
           [s]tay away from . . . [his ex‐girlfriend]; . . . the home of [his ex‐girlfriend]; 
           . . .  the  place  of  employment  of  [his  ex‐girlfriend];  [r]efrain  from 
           communication or any other contact by mail, telephone, e‐mail, voice‐mail 
           or  other  electronic  or  any  other  means  with  [his  ex‐girlfriend];  . . .  [and 
           r]efrain from . . . stalking, harassment, . . . intimidation, threats, . . . or any 
           criminal offense against [his ex‐girlfriend]. 
Thompson App. 61. 
 Thompson argues that his Guidelines range would be 30 to 37 months’ imprisonment 
2

without the enhancement. 
 

                                                     4 
and sentenced him to the statutory maximum of 60 months’ imprisonment, see 18 

U.S.C.  §§ 1038(a)(1)(A),  2261(b)(5),  to  be  followed  by  three  years’  supervised 

release. Thompson timely appealed.3 


                                                 DISCUSSION 

           In appeals challenging the application of a Guidelines provision, this Court 

has adopted an “either/or approach,” reviewing challenges that involve “primarily 

. . . issue[s] of fact” for clear error and those that involve “primarily . . . issue[s] of 

law” de novo. United States v. Vasquez, 389 F.3d 65, 75–76 (2d Cir. 2004). Because the 

question  of  whether  the  district  court  correctly  interpreted  Guidelines 

§ 2A6.2(b)(1)(A) “requires us to consider legal concepts in the mix of fact and law 

and  to  exercise  judgment  about  the  values  that  animate  legal  principles,”  our 

review is de novo. Id. at 75 (citation omitted).  

           We review the district court’s sentencing decision for both procedural and 

substantive reasonableness. United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) 

(en banc). As relevant here, “[a] district court commits procedural error where it 

. . . makes a mistake in its Guidelines calculation.” Id. at 190. “When a defendant 



                                              
3 Under the written plea agreement, Thompson reserved his right to appeal if the district 
court sentenced him to an above‐Guidelines term of imprisonment. 

                                                     5 
is sentenced under an incorrect Guidelines range—whether or not the defendant’s 

ultimate  sentence  falls  within  the  correct  range—the  error  itself  can,  and  most 

often  will,  be  sufficient  to  show  a  reasonable  probability  of  a different  outcome 

absent the error.” Molina–Martinez v. United States, 136 S. Ct. 1338, 1345 (2016). 

       I.     Guidelines § 2A6.2(b)(1)(A) 

       Guidelines  §  2A6.2(b)(1)(A)  imposes  a  two‐level  sentencing  enhancement 

where  “the  offense  involved  . . .  the  violation  of  a  court  protection  order.”  In 

November 2018, approximately one year after Thompson’s sentencing hearing, the 

United States Sentencing Commission enacted Amendment 805, which modified 

this provision to “respond[] to concerns that the term ‘court protection order’ has 

not been defined in the [G]uidelines and should be clarified.” U.S.S.G. Supp. App. 

C, amend. 805, at 168 (2018). Because Amendment 805 is “merely a clarification of 

the Sentencing Commission’s prior intent . . . , rather than a change in substance,” 

we afford Thompson the benefit of this revision on appeal. See  United States v. Kim, 

193 F.3d 567, 578 (2d Cir. 1999); see also id. (explaining that when “the Commission 

states its intent in making the change . . . , the Commission’s characterization of 

the  alteration  as  a  clarification,  rather  than  a  change  in  substance,  is  accorded 

considerable  deference”);  U.S.S.G.  §  1B1.11(b)(2)  (“[I]f  a  court  applies  an  earlier 

edition  of  the  Guidelines  Manual,  the  court  shall  consider  subsequent 

                                              6 
amendments,  to  the  extent  that  such  amendments  are  clarifying  rather  than 

substantive changes.”).4 

           Application Note 1 to Guidelines § 1B1.1 provides “definitions of terms that 

are  used  frequently  in  the  [G]uidelines  and  are  of  general  applicability.”  After 

Amendment  805,  the  Application  Note  states  that  the  term  “‘[c]ourt  protection 

order’ means ‘protection order’ as defined by 18 U.S.C. § 2266(5)[5] and consistent 

with 18 U.S.C. § 2265(b).” U.S.S.G. § 1B1.1 cmt. n.1(D). In turn, 18 U.S.C. § 2265(b) 

provides that: 


                                              
4  We  note  that  the  Government  did  not  contest,  either  in  its  response  to  Thompson’s 
Federal  Rules  of  Appellate  Procedure  28(j)  letter  or  at  oral  argument,  Thompson’s 
position that Amendment 805 is “clarifying” rather than “substantive.” Accordingly, it 
waived  any  such  argument.  Cf.  Norton  v.  Sam’s  Club,  145  F.3d  114,  117  (2d  Cir.  1998) 
(“Issues not sufficiently argued in the briefs are considered waived and normally will not 
be addressed on appeal.”).  
5    18 U.S.C. § 2266(5)(A) provides: 
           The term “protection order” includes . . . any injunction, restraining order, 
           or  any  other  order  issued  by  a  civil  or  criminal  court  for  the  purpose  of 
           preventing  violent  or  threatening  acts  or  harassment  against,  sexual 
           violence,  or  contact  or  communication  with  or  physical  proximity  to, 
           another person, including any temporary or final order issued by a civil or 
           criminal  court  whether  obtained  by  filing  an  independent  action  or  as  a 
           pendente lite order in another proceeding so long as any civil or criminal 
           order was issued in response to a complaint, petition, or motion filed by or 
           on behalf of a person seeking protection . . . . 
Thompson does not dispute that the New York temporary order of protection qualifies 
as a “protection order” under § 2266(5)(A). 
 

                                                      7 
           A  protection  order  issued  by  a  State  . . .  is  consistent  with  this 
           subsection  if  (1) such  court  has  jurisdiction  over  the  parties  and 
           matter under the law of such State . . . ; and (2) reasonable notice and 
           opportunity to be heard is given to the person against whom the order 
           is sought sufficient to protect that person’s right to due process. In the 
           case  of  ex  parte  orders,  notice  and  opportunity  to be  heard must  be 
           provided within the time required by State . . . law, and in any event 
           within a reasonable time after the order is issued, sufficient to protect 
           the respondent’s due process rights. 

Id. 

           Amendment  805  thus  clarifies  that  the  §  2A6.2(b)(1)(A)  enhancement 

applies only to a state court’s ex parte protection order if that order was issued: (1) 

by a court with personal jurisdiction over both the petitioner and the respondent, 

as determined by the law of the issuing state;6 (2) by a court with jurisdiction over 

the subject matter, as determined by the law of the issuing state; (3) in compliance 

with federal procedural due process protections; and (4) in compliance with state 

time limits regarding notice and the opportunity to be heard. A court looks to the 

law of the issuing state with respect to the first, second, and fourth requirements, 

but  federal  due  process  principles  with  respect  to  the  third.  See  United  States  v. 

Townsend, 897 F.3d 66, 71 (2d Cir. 2018) (applying, in interpreting the Guidelines, 



                                              
6 Of course, Amendment 805 does not foreclose a party’s argument that the state court’s 
exercise of personal jurisdiction was inconsistent with the United States Constitution’s 
due process protections. See, e.g., BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). 

                                                 8 
the presumption that “the application of a federal law does not depend on state 

law unless Congress plainly indicates otherwise” (emphasis added)). 

       In light of the new requirements Amendment 805 imposes, the district court 

erred by asking only whether, under New York law, Thompson was “on notice of 

the issuance” and contents of the order. Thompson App. 151.7 The § 2A6.2(b)(1)(A) 

enhancement  comes  into  play  only  if,  among  other  requirements,  the  Brooklyn 

family court had personal jurisdiction over Thompson. As discussed below, it did 

not, and with that determination we need not—and do not—offer any opinion as 

to  whether  the  district  court’s  inquiry,  or  the  government’s  proof,  satisfied  the 

remaining three due process protections outlined above. 

       II.     Thompson Did Not Receive Service in Accordance with New York 
               Law 

       Protection orders issued under Article 8 of the New York Family Court Act 

(“the Act”) arise from civil proceedings. N.Y. Fam. Ct. Act § 812(2)(b).8 Under New 




                                              
7  We  are  necessarily  mindful  that  this  error  is  not  of  the  district  court’s  making.  The 
district  court  could  not  have  known,  at  the  time  it  sentenced  Thompson,  that  the 
Sentencing Commission would later introduce a definition of “court protection order” 
that would require consideration of additional factors. 
 Although protection orders can be issued under various provisions of the New York 
8

Code, the order against Thompson states that it was issued “under Article 8 of the Family 
Court Act.” Thompson App. 61. 

                                                  9 
York law, a court does not have personal jurisdiction over civil defendants unless 

they are served in accordance with statutory requirements. Feinstein v. Bergner, 48 

N.Y.2d  234,  241  (1979).  “[A]ctual  notice  of  the  suit  does  not  cure  .  .  .  defect[ive 

service] . . . .” Id.; see also Raschel v. Rish, 69 N.Y.2d 694, 697 (1986) (same). 

       Therefore,  although  the  Act  empowers  family  courts  to  issue  temporary 

protection orders immediately upon the filing of a petition, see N.Y. Fam. Ct. Act 

§ 821‐a(2)(b), merely issuing an order does not give a court personal jurisdiction 

over the affected individual. Rather, where a court issues an ex parte order against 

a person over whom it does not already have jurisdiction, the court cannot enjoin 

the individual’s behavior unless and until the person has been properly served. 

Proper service requires that the affected individual be “promptly” served with a 

copy  of  the  “temporary  order  of  protection  .  .  .  together  with  any  associated 

papers,” including the summons and petition, “at any address designated” in the 

order.  Id.  §  153‐b(c);  see  also  id.  §  153‐b(e)  (providing  for  alternative  service  via 

facsimile  or  electronic  means).  Once  service  is  made,  the  issuing  court  must  be 

provided “with an affirmation, certificate[,] or affidavit of service” detailing the 

date, time, and location of service. Id. § 153‐b(d); see also id. § 153‐b(e) (providing 

that where service is attempted but not made, the issuing court must be given “[a]n 



                                               10 
affirmation, certificate[,] or affidavit of service . . . stating the name of the party 

and  the  papers  attempted  to  be  served  on  said  person,  and  for  each  attempted 

service, the date, time, [and] address”).  

       The  Government  conceded  in  its  submission  to  the  district  court  that 

Thompson  was  never  formally  served  with  the  petition,  orders,  or  summonses. 

Nor is there a claim that another order of protection was issued as a result of the 

commencement of a criminal proceeding. See N.Y. Crim. Proc. § 530.12(1) (“When 

a criminal action is pending involving a complaint charging any [family offense], 

the court . . . may issue a temporary order of protection . . . .”). Accordingly, based 

on the record before the district court at sentencing, the protection order was not 

“issued by . . . [a] court [with] jurisdiction over the parties,” 18 U.S.C. § 2265(b)(1), 

and  therefore  cannot  serve  as  the  basis  for  a  Guidelines  §  2A6.2(b)(1)(A) 

enhancement. 

       The  Government’s  argument  that  actual  notice  may  substitute  for  proper 

service  confuses  the  requirements  for  personal  jurisdiction  with  those  for 

contempt  of  a  protection  order.  Under  New  York  law,  personal  jurisdiction 

requires  service  as  statutorily  prescribed.  Feinstein,  48  N.Y.2d  at  241.  Contempt 

proceedings may move forward upon a showing of actual notice, but only so long 



                                            11 
as the court making the contempt finding already has personal jurisdiction over 

the defendant. See, e.g., People v. McCowan, 85 N.Y.2d 985, 987 (1995) (overturning 

a criminal conviction for violation of a protection order because, although “notice 

is adequate to support a criminal prosecution stemming from violation of an order 

if  given  orally  in  court,”  the  defendant  was  never  informed,  “either  orally  or  in 

writing, [of] the contents of the order and the conduct it prohibit[ed]” (emphasis 

added));  In  re  McCormick  v.  Axelrod,  59  N.Y.2d 574,  578,  583  (1983)  (per  curiam) 

(holding respondents to a stay order in civil contempt where they had not been 

served with the order, but had previously been “served with all papers [including 

the  stay  petition]  in  [the  ongoing]  proceeding,”  because  “the  party  to  be  held  in 

contempt  must  have  had  knowledge  of  the  courtʹs  order,  although  it  is  not 

necessary  that  the  order  actually  have  been  served  upon  the  party”  (emphasis 

added)). 

       In  sum,  the  Government  has  failed  to  prove  that,  under  New  York  law, 

Thompson was properly served with the disputed ex parte protection order, and, 

thus, that the issuing court ever exercised personal jurisdiction over Thompson—

i.e.,  that  the  court  ever  had  the  power  to  enjoin  his  behavior.  The  order  was 




                                             12 
therefore inconsistent with 18 U.S.C. § 2265(b)(1) and cannot serve as the basis for 

an enhancement under Guidelines § 2A6.2(b)(1)(A).  

      III.   Sentencing Remand 

      By applying the § 2A6.2(b)(1)(A) enhancement, the district court sentenced 

Thompson “under an incorrect Guidelines range.” Molina–Martinez, 136 S. Ct. at 

1345.  We  are  mindful  that,  because  the  Guidelines  are  advisory,  “[w]here  we 

identify procedural error in a sentence, but the record indicates clearly that ‘the 

district court would have imposed the same sentence’ in any event, the error may 

be deemed harmless, avoiding the need to vacate the sentence and to remand the 

case for resentencing.” United States v. Jass, 569 F.3d 47, 68 (2d Cir. 2009) (quoting 

Cavera, 550 F.3d at 197).  

      However, this is not such a case. In Jass, the district court “unequivocally” 

stated that it would have imposed the same sentence regardless of how the issue 

of a disputed enhancement “ultimately work[ed] out” on appeal. Id. The district 

court here made no such finding. Although it did impose the statutory maximum 

term  of  imprisonment,  we  cannot  say,  given  the  relatively  small  difference 

between  its  incorrect  Guidelines  calculation  and  that  maximum  term,  that  it 

“clearly” would have given the same sentence if operating with the benefit of the 

correct range. 

                                          13 
      The error in applying the enhancement was therefore not harmless, and we 

remand the case to the district court for resentencing. Upon reconsideration, the 

district court may, in its discretion, impose a sentence it deems appropriate under 

the law. 


                                 CONCLUSION 

      We hold that in the circumstances present here, the district court erred in 

applying a two‐level sentencing enhancement under Guidelines § 2A6.2(b)(1)(A). 

Accordingly, we REMAND the cause to the district court for further proceedings 

consistent with this opinion. 




                                        14